Citation Nr: 1110374	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to June 1967, from January 1983 to January 1985, and from February 2003 to December 2003.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in May 2010.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

The weight of the competent evidence is in relative equipoise on the question of whether the Veteran has diabetes mellitus related to his active duty service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for diabetes mellitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The central issue in the present case concerns whether the Veteran has diabetes mellitus that first manifested during service or within one year of his retirement therefrom.  In this case, affording the benefit of the doubt, service connection is warranted.  

The Veteran's service records establish that he served on active duty from January 1967 to June 1967, from January 1983 to January 1985, and from February 2003 to December 2003.  In September 2003, prior to his December 2003 retirement from service, he was diagnosed with impaired fasting glucose.  At his service retirement examination in November 2003, a urinalysis was not indicated as showing any abnormality.  

Several days prior to his December 2003 retirement from service, the Veteran established care with a private physician.  The physician reviewed a blood glucose test, which showed blood glucose level of 126.  The assessment was "possible early type 2 diabetes mellitus."  Thereafter, the Veteran underwent regular follow-up with this physician.  Clinical diagnosis of type 2 diabetes mellitus was made in 2005.  

The above evidence shows a diagnosis of impaired fasting glucose and possible early type 2 diabetes mellitus while the Veteran was still on active duty service.  Such evidence also confirms a diagnosis of diabetes mellitus during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The final question for consideration in this appeal is whether the diagnosis of high blood glucose and early diabetes mellitus during service is related to the post-service diagnosis of diabetes mellitus.  In this regard, the record contains the results of two VA examinations and a Veterans Health Administration (VHA) expert medical opinion.  

In connection with his VA claim, the Veteran underwent two VA examinations, first in June 2009 and then in August 2010.  Each examiner reviewed the Veteran's case and determined that he did not have a diagnosis of diabetes mellitus prior to December 2004.  Neither examiner addressed whether the Veteran's current diabetes mellitus is etiologically related to the high blood glucose reading during service and the notation of possible early type 2 diabetes mellitus in December 2003.  The opinions also failed to address whether, if not manifested during service, it is at least as likely as not that the Veteran's diabetes mellitus had an onset within the first post-service year, despite the absence of a formal diagnosis during that timeframe.  Accordingly, these two VA examinations have no probative value on this question, which is the central issue in this case.  

Accordingly, the Board referred the matter for a Veterans Health Administration (VHA) medical expert opinion.  In February 2011, a VA endocrinologist reviewed the Veteran's case.  The VA endocrinologist identified herself as the Chief of the Endocrinology Section at a VA Medical Center, and an Associate Professor of Medicine, Division of Endocrinology, Metabolism and Nutrition, at Duke University.   

In considering the matter, the VA endocrinologist first accurately reviewed the Veteran's pertinent history.  The VA endocrinologist then stated, and thoroughly explained, her conclusion that it was not clear to her that the Veteran has diabetes mellitus.  With this in mind, the VA endocrinologist opined that it was beyond her expertise to determine whether any component of the Veteran's active duty service contributed etiologically to the development of diabetes.  Nonetheless, the VA endocrinologist concluded that there was evidence that the Veteran was at a high risk for the later development of diabetes during his active duty service.  The VA endocrinologist further explained that the Veteran's confirmed diagnoses of high blood glucose and early diabetes mellitus represent a continuum between normal glucose and diabetes.  She went on to explain that early diabetes mellitus and high blood glucose do not cause diabetes, but that it is at least as likely as not that the two conditions are etiologically related in that they have a cause similar to that of diabetes.  

Next, the VA endocrinologist concluded that the Veteran's impaired fasting glucose documented in November 2003 was diagnostic of a pre-diabetes or a high risk for diabetes state, which often progresses to frank diabetes.  The VA endocrinologist found no evidence that the diagnosed degree of hyperglycemia was a manifestation of diabetes at that time, because there is no laboratory data available to support a diabetes diagnosis.  Then, the VA endocrinologist opined that it is not at least as likely as not that the Veteran's diabetes mellitus had an onset within the first post-year service, even if not expressly diagnosed at that time.  Finally, the VA endocrinologist reiterated that due to the inability to confirm the Veteran's diagnosis of frank diabetes mellitus, it was difficult to precisely answer the questions posed.  

Upon review, the Board finds that the VHA medical expert's February 2011 opinion establishes that it is at least as likely as not that the Veteran's present diabetes mellitus was first manifested during service.  Specifically, the medical expert noted that the pre-diabetes shown in service was part of a "continuum" toward frank diabetes mellitus.  Given such conclusion, the Board finds continuity between the in-service findings and the current diagnosis.  While the expert questioned whether the Veteran is actually diabetic, she provided no definitive opinion that he was not.  Moreover, the Veteran is followed by a physician for diabetes mellitus and thus the record is at least in equipoise as to the existence of current diabetes.  

For the foregoing reasons, and affording the Veteran the benefit of the doubt,  service connection is warranted for diabetes mellitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  


ORDER

Service connection for diabetes mellitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


